Citation Nr: 0944229	
Decision Date: 11/19/09    Archive Date: 11/25/09

DOCKET NO.  04-31 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for posttraumatic stress disorder (PTSD) for the period from 
June 15, 1999, to July 12, 2006.

2.  Entitlement to an initial rating in excess of 70 percent 
for PTSD from July 13, 2006.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from October 1967 to 
August 1970.

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  In that decision, the RO implemented a 
May 2003 Board decision granting service connection for PTSD.  
The RO assigned an initial 50 percent disability rating for 
PTSD, effective June 15, 1999, the date of receipt of the 
appellant's request to reopen a previously denied claim of 
service connection for PTSD.  

The appellant appealed the RO's determination, arguing that 
he was entitled to a higher initial disability rating for 
PTSD as he was unable to work due to his disability.  In 
August 2005, the appellant and his spouse testified at a 
Board hearing at the RO.  In June 2006, the Board remanded 
the matter to the RO for additional evidentiary development.  
In a March 2007 decision, the Board denied an initial rating 
in excess of 50 percent for PTSD for the period from June 15, 
1999, to July 12, 2006.  The Board assigned an initial 70 
percent rating for PTSD from July 13, 2006.  

The appellant appealed the Board's March 2007 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In February 2008, while the matter was pending before the 
Court, the appellant's attorney and a representative of VA's 
General Counsel, on behalf of the Secretary, filed a joint 
motion for remand.  In a February 2008 order, the Court 
granted the motion, vacated that portion of the Board's March 
2007 decision which denied an initial rating in excess of 50 
percent for PTSD for the period from June 15, 1999, to July 
12, 2006, and an initial rating in excess of 70 percent for 
PTSD from July 13, 2006.  The matter was remanded to the 
Board for readjudication.

In July 2008, at the request of the appellant's attorney, the 
Board granted an extension of the deadline for the submission 
of additional evidence and argument.  In September 2008, the 
appellant's attorney submitted additional evidence and 
argument in support of the appeal.  In November 2008, the 
Board remanded the matter to the RO, including for the RO's 
consideration of the additional evidence received.  See 38 
C.F.R. § 20.1304 (2009).  

In August 2009, again at the request of the appellant's 
attorney, the Board granted another extension of the deadline 
for the submission of additional evidence and argument.  In 
September 2009, the appellant's attorney submitted additional 
evidence and argument in support of the appeal, along with a 
waiver of initial RO consideration of that additional 
evidence.  See 38 C.F.R. § 20.1304 (2009).  

A review of the record indicates that during the course of 
this appeal, the appellant raised a claim for a total rating 
based on individual unemployability due to service-connected 
disability (TDIU).  The United States Court of Appeals for 
Veterans Claims (Court) has held that entitlement to TDIU 
should be considered as part of the underlying determination 
of the appropriate initial disability rating to be assigned 
following the grant of service connection.  Rice v. Shinseki, 
22 Vet. App. 447, 453-54 (2009) ("[W]e hold that a request 
for TDIU, whether expressly raised by a veteran or reasonably 
raised by the record, is not a separate claim for benefits, 
but rather involves an attempt to obtain an appropriate 
rating for a disability or disabilities, either as part of 
the initial adjudication of a claim or, if a disability upon 
which entitlement to TDIU is based has already been found to 
be service connected, as part of a claim for increased 
compensation.").  

In this case, the RO has not considered the appellant's 
entitlement to TDIU as part and parcel of the appropriate 
initial disability rating to be assigned for his service-
connected PTSD.  Nonetheless, in light of the Board's 
decision below awarding a 100 percent schedular disability 
rating for PTSD from the effective date of the award of 
service connection for that disability, any outstanding TDIU 
issue is moot.  See 38 C.F.R. § 4.16 (2009) (TDIU may be 
assigned only where the schedular rating is less than total); 
see also VA O.G.C. Prec. Op. No. 6-99, published at , 64 Fed. 
Reg. 52,375 (1999).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Affording the appellant the benefit of the doubt, his 
service-connected PTSD has been productive of total social 
and occupational impairment since the award of service 
connection for that disability.  


CONCLUSION OF LAW

The criteria for an initial 100 percent disability rating for 
PTSD have been met from June 15, 1999.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2009).  VA also has a duty to assist 
claimants in obtaining evidence needed to substantiate a 
claim, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2009).  
In light of the favorable decision below, the Board finds 
that any deficiency in VA's VCAA notice or development 
actions is harmless error.


Background

A review of the record reveals that on June 15, 1999, the 
appellant's request to reopen his claim of service connection 
for PTSD was received at the RO.  In an attached statement, 
the appellant described having vivid nightmares of Vietnam 
every night.  His spouse also provided a statement describing 
the appellant's PTSD symptoms, including vivid flashbacks of 
his Vietnam experiences and a severely exaggerated startle 
response.  For example, she indicated that the appellant was 
no longer able to drive downtown as loud noises caused him to 
let go of the steering wheel and dive for cover, rendering 
him a danger to himself and others.

In support of the appellant's claim, the RO obtained records 
from the Social Security Administration corresponding to the 
appellant's June 1998 application for disability benefits due 
to a low back disability and a psychiatric disorder, 
including PTSD.  Records compiled by SSA show that the 
appellant had no history of mental health treatment, although 
he complained of symptoms such as depression, suicidal 
ideation, recurrent nightmares, and sleep disturbances.  In a 
January 1999 decision, an Administrative Law Judge determined 
that the appellant had been disabled within the meaning of 
the Social Security Act since March 1998, due to a low back 
disability and a psychiatric disability.  He specifically 
found, however, that the appellant's mental impairment was 
not severe, particularly given his lack of mental health 
treatment.  

The appellant was afforded a VA medical examination in August 
1999.  He reported chronic PTSD symptoms, including an 
increased startle response, flashbacks, vivid nightmares, 
intrusive thoughts, chronic anxiety, depression, and 
occasional suicidal ideation.  The appellant reported that he 
had worked as a heavy machine operator and mechanic, but had 
been unemployed for the past 13 months.  The appellant 
reported that he was active socially, had been married since 
1971, had three children, and enjoyed his grandchildren.  On 
mental status examination, the appellant's speech was clear 
with no indication of delusional symptoms.  He was oriented 
and denied hallucinations.  The diagnosis was PTSD and the 
examiner assigned a GAF score of 60 in light of 
"significant" PTSD symptoms.  The examiner recommended that 
the appellant seek psychiatric treatment for his symptoms.  

In October 1999, the appellant was evaluated at a VA facility 
in connection with his psychiatric complaints.  His symptoms 
included increased social isolation, crying spells, and poor 
sleep.  He reported that he was unemployed and receiving 
disability due to a back injury.  The diagnosis was PTSD and 
a GAF of 60 was assigned.  Pharmacology and therapy were 
recommended.  

Subsequent VA clinical show that the appellant thereafter 
received regular treatment for PTSD, including both therapy 
and medication.  His symptoms included frequent nightmares, 
flashbacks, depression, anxiety, and paranoia.  He also 
reported having trouble in crowds and episodic rage.  In 
September 2000, he reported auditory hallucinations, 
including hearing children crying.  The impression was PTSD 
with associated psychosis.  

In February 2002, the appellant was hospitalized for 
treatment after he again reported hearing screaming from 
women and children during his PTSD nightmares.  He also 
indicated that he was feeling suicidal and was having trouble 
concentrating.  A GAF score of 30 was assigned on admission.  
When he was discharged later that week, a GAF score of 60 was 
assigned.  

The appellant was again hospitalized in August 2002 after he 
experienced worsening suicidal ideation and depression.  He 
also reported that he had had significant anxiety in several 
areas on his life.  For example, he reported that he had 
attempted to go out to dinner with his family recently, but 
developed anxiety with sweating and nausea.  He was forced to 
wait outside the restaurant until his family finished eating.  
The diagnoses on discharge included PTSD and a GAF of 50 was 
assigned.  

Subsequent VA clinical show that the appellant continued to 
receive regular treatment for PTSD, including both therapy 
and medication.  His symptoms included frequent nightmares, 
flashbacks, depression, anxiety, and paranoia.  In March 
2003, he was hospitalized for increasing psychiatric 
symptoms.  

The appellant again underwent VA examination in May 2003.  He 
reported continued PTSD symptoms, including feelings of 
detachment from others, poor concentration, crying spells, 
and feelings of hopelessness.  He reported occasional 
auditory hallucinations and a severely exaggerated startle 
response.  He indicated that he rarely left his house and 
became anxious to the point of panic when forced to be in a 
crowd.  The appellant indicated that in 1997, when working as 
a steel fabricator, he injured his back.  He had been unable 
to work since that time.  He maintained good relationships 
with his family members and got along adequately with others, 
although he avoided interpersonal contact.  In summarizing 
the appellant's psychosocial adjustment, the examiner 
characterized it as fair to poor.  He noted that the 
appellant's mental and emotional problems had caused him to 
get fired from several previous jobs and most likely hampered 
his vocational advancement.  He noted that the appellant was 
currently unemployed due to back problems.  The examiner 
noted, however, that even if the appellant was physically 
able to work, his PTSD would most likely cause significant 
impairment.  The examiner also noted that the appellant's 
PTSD had interfered with his participation in social and 
interpersonal functioning, as well as recreational 
functioning.  The examiner diagnosed the appellant as having 
chronic PTSD, moderate to severe.  He indicated that the 
appellant's social impairment was severe and his vocational 
impairment was moderate to severe.  The examiner concluded 
that given the lack of improvement in the appellant's 
condition despite intensive treatment by VA, his prognosis 
was poor.  The examiner assigned a GAF score of 50 and noted 
that such a score would be an accurate representation of his 
functioning in the past year, given that clinical records 
documented GAF scores in the 50-60 range, with a low of 25 
during a period of psychiatric hospitalization.  

Based on this evidence, in a July 2003 rating decision, the 
RO assigned an initial 50 percent rating for the appellant's 
PTSD, effective June 15, 1999.  The appellant appealed the 
RO's determination, claiming that a 100 percent rating was 
warranted as he was unable to work due to PTSD.  

In support of his appeal, the appellant submitted a June 2004 
letter from a VA psychiatrist who indicated that she had been 
treating the appellant since July 2003.  During this time, 
she noted that his symptoms had included anxiety, depression, 
social impairment, and difficulty with daily tasks.  She 
indicated that she did not believe that the appellant was be 
able to maintain a job as his energy, concentration, and 
memory were poor and he had marked anxiety.  

Subsequent VA clinical show that the appellant continued to 
receive regular treatment for PTSD, including both therapy 
and medication.  His symptoms included frequent nightmares, 
paranoia, depression, anxiety, as well as poor memory, 
motivation, and concentration.  In August 2004, the appellant 
reported that he had been staying in the "safe zone" of his 
front porch, as he became uncomfortable venturing beyond it.  
He reported that he had even stopped going to church.  The 
examiner noted that the appellant had been on medications for 
hallucinations, but it did not seem to be improving his 
symptoms.  The diagnosis was severe PTSD and a GAF of 50 was 
assigned.  

Later in August 2004, the appellant was hospitalized with 
increasing depression and suicidal ideation.  On admission, a 
GAF of 25 was assigned for severe PTSD and major depressive 
disorder.  It was noted that the appellant had a history of 
three prior psychiatric hospitalizations since 2002.  The 
examiner recommended electroconvulsive therapy in light of 
the appellant's medicine-refractory symptoms.  

Additional VA clinical records dated to June 2007 show 
continued treatment for PTSD.  During this period, examiners 
described the appellant's psychiatric symptoms as recurrent 
and severe and assigned GAF scores between 45 to 55.  In 
March 2005, the appellant reported that he was no longer able 
to socialize even with his neighbors and he was no longer 
able to take his spouse out to dinner.  In May 2007, the 
appellant was again hospitalized with worsening depression.  

In a July 2008 letter, the appellant's VA psychiatrist 
indicated that the appellant had been under VA psychiatric 
care since October 1999 for chronic PTSD with psychotic 
features as well as a mood disorder.  She indicated that the 
appellant was unable to work due to the severity of his PTSD.  

At a September 2009 VA medical examination, the examiner 
noted that the appellant remained under regular mental health 
care, including psychotherapy and multiple daily psychiatric 
medications.  The examiner noted that the effectiveness of 
this therapy had been poor.  The examiner described the 
appellant as a social isolate who did not leave his home, 
regularly bathe, or change clothes unless he had a medical 
appointment.  He noted that the appellant had a history of 
hospitalizations for suicidal ideation and currently 
experienced daily panic attacks, intrusive thoughts of 
Vietnam, recurrent distressing dreams, drenching night 
sweats, poor concentration, and reduced memory function, as 
well as daily suicidal ideation.  He noted that the appellant 
relied entirely on his spouse to manage his financial affairs 
and daily routine.  After examining the appellant, the 
examiner concluded that the appellant was profoundly impaired 
socially and mentally because of daily, severe chronic PTSD 
symptoms.  He further noted that the appellant had long been 
unemployed.  He noted that the appellant's memory and 
concentration were sufficiently impaired that he could not 
perform reliably, even simple tasks for an employer.  He had 
also required several periods of psychiatric hospitalizations 
and was unable to reliably manage most routine activities of 
daily living.  The examiner further noted that the 
appellant's prognosis for improvement was grave, particularly 
given that he had had five years of regular and intensive 
therapy but had shown no real improvement.  

In a September 2009 report, a private psychiatrist indicated 
that after examining the appellant, interviewing his spouse, 
and reviewing the appellant's medical records, he had 
concluded that the appellant had one of the most severe and 
profound cases of PTSD he had ever witnessed.  He concluded 
that the appellant's PTSD had rendered him totally 
unemployable, certainly from 1999 and most profoundly from 
2006.  In that regard, he noted that VA examination reports 
dated from 1999 documented severe and intractable symptoms of 
PTSD which had never fully responded to treatment and, 
indeed, had worsened.  He noted that the symptoms described 
by the appellant and his spouse from 1999 included 
hypervigilance, outbursts of anger, violence, psychosis, 
suicidal ideation, reactivity, nightmares, flashbacks, and 
avoidance.  He noted that these usual symptoms of PTSD were 
of such a level in the appellant that they took on a 
psychotic quality where the appellant actually lived in 
Vietnam.  He indicated that this suggested extremely profound 
and severe disease which was totally disabling.  The private 
psychiatrist concluded that there was no question that the 
appellant had been completely unemployable from 1999 to the 
present day as a direct result of his PTSD symptoms.  


Applicable Law

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2009).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2009).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(2009).

In considering the severity of a disability, it is essential 
to trace the pertinent medical history.  38 C.F.R. §§ 4.1, 
4.2, 4.41 (2009).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2009); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where a 
claimant appeals the initial rating assigned for a 
disability, as in the instant case, evidence contemporaneous 
with the claim and with the initial rating decision granting 
service connection would be most probative of the degree of 
disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether 
an original rating on appeal was erroneous."  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999)  If later evidence 
indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
"staged" ratings may be assigned for separate periods of 
time based on facts found.  Id.

The criteria for rating PTSD are contained in the General 
Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2009).  

Under those criteria, a 50 percent rating for PTSD is 
warranted when there is objective evidence demonstrating 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory, 
for example, retention of only highly learned material, 
forgetting to complete tasks; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.  Id. 

A 70 percent rating for PTSD is warranted when there is 
objective evidence demonstrating occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities, speech 
intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately, or effectively; 
impaired impulse control, such as unprovoked irritability 
with periods of violence; spatial disorientation, neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances, including work or a work-like 
setting; inability to establish and maintain effective 
relationships.  Id. 

A 100 percent rating is warranted for PTSD when there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living, including maintenance of minimal personal 
hygiene; disorientation to time and place, memory loss for 
names of close relatives, own occupation, or own name.  Id.

The use of the term "such as" in 38 C.F.R. § 4.130 
demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, 
the evidence considered in determining the level of 
impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Rather, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV).  Id.

A Global Assessment of Functioning (GAF) score is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); 
Richard v. Brown, 9 Vet. App. 266 (1996) (citing the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders 32 (4th ed. 1994) (DSM-IV)).

Scores ranging from 51 to 60 reflect moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job). Id.

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases 
is: a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2009); Thun v. Peake, 22 Vet. App. 111, 115 (2008).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107(b).  
Under that provision, VA shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C. § 
5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


Analysis

Applying the facts in this case to the criteria set forth 
above, and affording the appellant the benefit of the doubt, 
the Board finds that his PTSD has been productive of 
symptomatology which more nearly approximates the criteria 
for 100 percent disability rating since the award of service 
connection for that disability.  

As discussed in detail above, the appellant's PTSD symptoms 
have been shown to include persistent auditory 
hallucinations, one of the specific criterion for a 100 
percent rating under section 4.130.  For example, a September 
2000 VA clinical record notes that the appellant had been 
experiencing auditory hallucinations, including hearing 
children crying.  The impression was PTSD with associated 
psychosis.  Subsequent clinical records show that these 
hallucinations have persisted.  

His PTSD has also been shown to present a persistent danger 
of the appellant's hurting himself or others, another 
criterion for a 100 percent schedular rating delineated in 
section 4.130.  For example, in a June 1999 statement, the 
appellant's spouse described him as having a severely 
exaggerated startle which caused him to let go of his car's 
steering wheel and dive for cover, rendering him a danger to 
himself and others when driving.  The appellant's spouse has 
also described the appellant's episodic rage in which he 
became violent towards her and their children.  Finally, the 
Board observes that the appellant has been repeatedly 
hospitalized with suicidal ideation due to his PTSD.  

VA clinical records, as well as letters from his treating 
psychiatrists, further indicate that the appellant exhibits 
other symptoms specifically delineated in the criteria for a 
100 percent rating for PTSD, including impaired memory and 
difficulty with daily tasks.  See e.g. June 2004 letter from 
the appellant's VA psychiatrist.

In addition to exhibiting several symptoms specifically 
delineated in the criteria for 100 percent schedular rating, 
both the appellant's treating VA physicians and several 
examining physicians have concluded that the appellant is 
unable to work due to his PTSD.  

At an August 1999 VA examination, the examiner described the 
appellant's PTSD symptoms as "significant" and recommended 
that he seek psychiatric treatment.  As discussed above, the 
appellant thereafter began intensive PTSD treatment, but his 
condition has been shown to be intractable, requiring several 
periods of hospitalization.  When he was examined again by VA 
in May 2003, the examiner noted that even if the appellant 
were physically able to work, his PTSD would most likely 
cause significant impairment.  This opinion is consistent 
with that of the appellant's VA treating physicians who, in 
June 2004 and July 2008 letters, indicated that the appellant 
was unable to work due to his PTSD.  

The record on appeal also includes a September 2009 VA 
medical examination report in which the examiner described 
the appellant as a social isolate who did not leave his home, 
regularly bathe, or change clothes unless he had a medical 
appointment.  He noted that the appellant had a history of 
hospitalizations and relied entirely on his spouse to manage 
his financial affairs and daily routine.  After examining the 
appellant, the examiner concluded that the appellant was 
profoundly impaired socially and mentally because of daily, 
severe chronic PTSD symptoms.  He further noted that the 
appellant had long been unemployed.  He noted that the 
appellant's memory and concentration were sufficiently 
impaired that he could not perform reliably, even when asked 
to complete simple tasks by an employer.  

The examiner's opinion is also consistent with that of a 
private psychiatrist who examined the appellant in September 
2009.  After doing so, and after reviewing his records, the 
psychiatric concluded that the appellant had one of the most 
severe and profound cases of PTSD he had ever witnessed.  He 
concluded that the appellant's PTSD had rendered him totally 
unemployable from 1999.  

In light of this evidence and the entire record, and 
affording him the benefit of the doubt, the Board concludes 
that the appellant's PTSD has been manifested by symptoms 
producing total occupation and social impairment since the 
award of service connection.  Therefore, the Board concludes 
that the criteria for an initial 100 percent schedular rating 
for PTSD have been met from June 15, 1999.  38 C.F.R. § 
4.132, Diagnostic Code 9411 (2009).


ORDER

Entitlement to an initial 100 percent disability rating for 
PTSD is granted, subject to the law and regulations governing 
the payment of monetary benefits.




______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


